          Case 1:21-cv-00100-EGS Document 23-3 Filed 01/28/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                              )
 NANCY GIMENA HUISHA-HUISHA, et al.,                          )
                                                              )
 Plaintiffs,                                                  )
                                                              )
 v.                                                           )
                                                              )
 DAVID PEKOSKE, Acting Secretary of Homeland                  ) No. 1:21-CV-00100-EGS
 Security, in his official capacity, et al.,                  )
                                                              )
 Defendants.                                                  )
                                                              )
                                                              )

          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS
                              CERTIFICATION

         Upon consideration of Plaintiffs’ Motion for Class Certification, along with all exhibits

thereto, and for good cause shown, the motion is GRANTED. It is hereby ORDERED that:

      1. The requirements of Federal Rules of Civil Procedure 23(a) and 23(b)(2) are met,

         including that:

               a. The Class is so numerous that joinder of all members is impracticable;

               b. There are multiple questions of law and fact common to the Class;

               c. The claims and defenses of the representative parties are typical of the claims and

                  defenses of the class;

               d. And the representative parties will fairly and adequately protect the interests of

                  the class.

               e. In addition, the party opposing the class has acted or refused to act on grounds

                  that apply generally to the class, so that final injunctive relief or corresponding

                  declaratory relief is appropriate respecting the class as a whole.




                                                    1
         Case 1:21-cv-00100-EGS Document 23-3 Filed 01/28/21 Page 2 of 2




  2. This Court certifies a class comprised of: “All noncitizens who (1) are or will be in the

        United States; (2) come to the United States as a family unit composed of at least one

        child under 18 years old and that child’s parent or legal guardian; and (3) are or will be

        subjected to the Title 42 Process.”

  3. Plaintiffs Nancy Gimena Huisha-Huisha and her minor child I.M.C.H.; Valeria

        Macancela Bermejo and her minor daughter, B.A.M.M.; Josaine Pereira-De Souza and

        her minor children H.N.D.S.; E.R.P.D.S.; M.E.S.D.S.; H.T.D.S.D.S.; Martha Liliana

        Taday-Acosta and her minor children D.J.Z.; J.A.Z.; Julien Thomas, Fidette Boute, and

        their minor children D.J.T.-B.; T.J.T.-B.; and Romilus Valcourt, Bedapheca Alcante, and

        their minor child, B.V.-A., are appointed as Class Representatives.

  4. The ACLU Immigrants’ Rights Project is appointed Lead Class Counsel, and the Texas

        Civil Rights Project, the ACLU of Texas, the ACLU of the District of Columbia, the

        Refugee and Immigrant Center for Legal Education and Legal Services (RAICES), the

        Center for Gender & Refugee Studies, and Oxfam America are appointed as Class

        Counsel.



DATE:                                                   _____________________________
                                                         HON, EMMET G. SULLIVAN
                                                           U.S. DISTRICT JUDGE




                                                  2
